Exhibit 10.36

THIS LEASE is made the 29th day of March 2005 BETWEEN J.J. RHATIGAN & COMPANY
LIMITED having its registered office at Wolfe Tone House, Fr. Griffin Road,
Galway (hereinafter called “the Landlord”) of the First Part CONOR MEDSYSTEMS,
INC. having its registered office at 1003 Hamilton Court, Menlo Park, CA 94025,
U.S.A. (hereinafter called “the Guarantor”) of the Second Part and CONOR
MEDSYSTEMS IRELAND LIMITED having its Registered Office at 30 Herbert Street,
Dublin 2 (hereinafter called “the Tenant”) of the Third Part.

WITNESSETH as follows:-

DEFINITIONS:

1.1 The terms defined in this clause shall for all purposes of this Lease have
the meanings specified in this clause.

1.2 “the Premises” shall mean ALL THAT plot of ground comprising 2.0 acres or
thereabouts being part of the lands comprised in Folios 2450 F and 15014 F of
the County of Westmeath which said plot of land is more particularly delineated
and edged red on the attached Plan TOGETHER WITH the factory erected thereon or
on some part thereof TOGETHER ALSO WITH the Landlord’s fixtures and fittings
therein.

1.3 “the Rights” shall mean the rights set out in Schedule I hereof.

1.4 “the Exceptions” shall mean the exceptions and reservations set out in
Schedule II hereof.

1.5 “Pipes” shall mean and include pipes, sewers, drains, conduits, ditches,
water courses, culverts, wires, cables, channels and all other conducting media.

1.6 “the Term” shall mean the term of 20 years and 1 day from and including the
16th day of February Two Thousand and Five and in relation to Clauses 4 - 6
hereof shall include the period of any holding-over or any extension or
continuance thereof whether by statute or by common law where the context so
admits.

 

1



--------------------------------------------------------------------------------

1.7 “the Rent” shall mean;

 

(a) until the 15th day of February 2010 the yearly rent of €185,353 exclusive;

 

(b) during the remainder of the Term such other rent as may become payable under
the provisions of Schedule III hereof.

1.8 “the Additional Rent” shall mean the yearly rent of €99,031

1.9 “the Tenant’s Covenants” shall mean the covenants set out in Schedule IV
hereof.

1.10 “the Landlord’s Covenants” shall mean the covenants set out in Schedule V
hereof.

1.11 “the Insured Risks” shall mean fire, lightning, explosion, storm, tempest,
flood, bursting and overflowing of water tanks, apparatus, drains, sewers or
pipes, impact from vehicles and from aircraft and other aerial devices and any
articles dropped therefrom, earthquake, riot, civil commotion, strikes, locked
out workers and malicious persons and including demolition and site clearance
expenses, architects, engineers and surveyors fees and Value Added Tax and any
other duty exigible on any building contract as may be entered into relevant to
the reconstruction, reinstatement or repair of the demised premises or any part
thereof resulting from the destruction loss or damage thereof or thereto or from
any of the perils aforesaid and such other risks as the Landlord in its sole
discretion shall from time to time consider necessary subject to the
availability of insurance cover against such risks and to the extent that and
subject to such conditions as insurance cover against any such buildings is
generally available.

 

2



--------------------------------------------------------------------------------

1.12 “interest” shall mean interest at the rate of interest charged in respect
of Income Tax under the Taxes Consolidation Act 1997.

1.13 “the Planning Acts” shall mean the Planning and Development Act 2000 and
all statutes regulations and orders included by virtue of Clause 2.5 hereof.

1.14 “development” shall have the meaning given to it by the Planning Acts.

1.15 “the Surveyor” shall mean any person or firm appointed by or acting for the
Landlord to perform the function of the Surveyor for any purposes of this Lease.

1.16 “the Superior Lease” shall mean the Indenture of Lease made the 20th day of
March 2002 between Industrial Development Agency (Ireland) of the One Part and
the Landlord of the Other Part.

INTERPRETATION:-

2.1 The expression “the Landlord” means the above named its successors and
assigns and where the context so admits includes such other person or parties in
whom for the time being the reversion immediately expectant upon the term
granted by this Lease shall be vested and “the Tenant” means the above named its
successors in title and permitted assigns and where the context so admits
includes such other parties or party in whom for the time being the Term shall
be vested.

2.2 Where the Landlord or the Tenant for the time being are two or more
individuals the terms the Landlord and the Tenant shall include the plural
number and the obligations expressed or implied to be made by or with such party
shall be deemed to be made by or with such individuals jointly and severally.

2.3 Words importing the neuter gender include the masculine or feminine gender
(as the case may be) and words importing the masculine gender include the
feminine gender and vice versa and words importing the singular number include
the plural number and vice versa.

 

3



--------------------------------------------------------------------------------

2.4 References to any right exercised by the Landlord or any right exercisable
by the Tenant in common with the Landlord shall be construed as including (where
appropriate) the exercise of such right by and in common with all persons
authorised by the Landlord and all other persons having a like right.

2.5 Any reference to a statute shall include any statutory extension or
modification or re-enactment of such statute and any regulations or orders made
thereunder.

2.6 Any covenant by the Tenant not to do an act or thing shall be deemed to
include an obligation not to permit such act or thing to be done.

2.7 The paragraph headings do not form part of this Lease and shall not be taken
into account in the construction or interpretation thereof.

THE DEMISE

3. The Landlord HEREBY DEMISES unto the Tenant the Premises TOGETHER WITH the
Rights EXCEPT and RESERVING unto the Landlord the Exceptions TO HOLD the same
unto the Tenant for the Term PAYING therefor unto the Landlord the Rent and the
Additional Rent without any deduction each by quarterly payments in advance on
the lst day of January, lst day of April, lst day of July and lst day of October
in every year and so in proportion for any period less than a year the first
such payment being a proportionate sum in respect of the period from the date
hereof to the quarter day next hereafter to be paid on the execution hereof.

COVENANTS:

4.1 The Tenant hereby covenants with the Landlord to observe and perform the
Tenant’s Covenants at all times during the term.

4.2 The Landlord hereby covenants with the Tenant to observe and perform the
Landlord’s Covenants at all times during the Term.

 

4



--------------------------------------------------------------------------------

PROVISOES:

5.1 The Additional Rent shall be payable by the Tenant for the period of 10
years only, commencing on the date of commencement of the Term and expiring on
that date which is 10 years therefrom. For the avoidance of doubt the Additional
Rent shall not be reviewed in accordance with the Rent Review provisions herein.

5.2 If and whenever during the Term

 

(a) the rents (that is the Rent and the Additional Rent as defined and the
proportion of the insurance premium) shall be in arrear and unpaid for twenty
one days next after becoming payable (whether formally demanded or not); or

 

(b) there shall be any breach or non performance or non-observance of any of the
covenants on the part of the Tenant herein contained; or

 

(c) the Tenant (being an individual) shall become bankrupt or (being a company)
shall enter into liquidation whether compulsory or voluntary (save for the
purpose of amalgamation or reconstruction of a solvent company) or have a
receiver appointed of its undertaking or (in either case) shall enter into an
arrangement or composition for the benefit of its creditors or suffer any
distress or execution to be levied on its goods;

then, and in any of the said cases, it shall be lawful for the Landlord at any
time thereafter and notwithstanding the waiver of any previous right of re-entry
to re-enter into and upon the Premises or any part thereof in the name of the
whole and thereupon the Term shall absolutely cease and determine but without
prejudice to any rights or remedies which may then have accrued to either party
against the other in respect of any antecedent breach of any of the covenants
herein contained.

5.2 Nothing herein contained or implied shall give the Tenant the benefit of or
the right to enforce or to prevent the release or modification of any covenant
agreement or condition entered into by any Tenant of the Landlord in respect of
any property not comprised in this Lease.

 

5



--------------------------------------------------------------------------------

5.3 The Landlord shall not be responsible to the Tenant or (save as is otherwise
provided by statute) to the Tenant’s Licensees, servants, agents or other
persons in the Premises or calling upon the Tenant for any accident happening or
injury suffered or damage to or loss of any chattel or property sustained in the
Premises or the building of which the same forms part.

5.4 Each of the Tenant’s Covenants shall remain in full force both at law and in
equity notwithstanding that the Landlord shall have waived or released
temporarily any such covenant or waived or released temporarily or permanently
revocably or irrevocably a similar covenant or similar covenants affecting other
adjoining or neighbouring premises belonging to the Landlord.

5.5 Such of the internal division walls as divide the Premises from other
premises of the Landlord shall be deemed to be party walls.

5.6 Nothing in this Lease or in any consent granted by the Landlord under this
Lease shall imply or warrant that the Premises may be used for the purpose
herein authorised under the Planning Acts provided that the premises is in
compliance with all statutory and Local Authority requirements on the date this
Lease is granted and where there is any non-compliance that the Landlord shall
make good and indemnify the Tenant for same.

5.7 The Tenant acknowledges that this Lease has not been entered into in
reliance wholly or partly on any statement or representation made by or on
behalf of the Landlord save in so far as such statement or representation is
expressly set out in this Lease.

5.8 Except where any statutory provision prohibits the Tenant’s right to
compensation being reduced or excluded by agreement the Tenant shall not be
entitled to claim from the Landlord on quitting the Premises or any part thereof
any compensation under the Landlord and Tenant (Amendment) Act, 1980.

 

6



--------------------------------------------------------------------------------

5.9 Any notice or document under or in connection with this Lease shall be
effectively given or served if sent by registered post to his Solicitor or at
its registered office Where sent by registered post, the notice or document
shall be deemed to be given or served on the second day after posting.

5.10 If the Premises or any part thereof or access thereto shall at any time
during the Term be destroyed or so damaged by fire or any other risk insured
against by the Landlord so that the Premises or any part thereof shall be unfit
for occupation or use then (i) the Tenant shall not be entitled to surrender
this Lease under the provisions of Section 40 of the Landlord and Tenant Law
Amendment Act, Ireland, 1860, and (ii) unless the insurance of the Premises or
the building of which the same forms part shall have been vitiated by the act,
neglect, default or omission of the Tenant the Rents (including the Additional
Rent) hereby reserved or a fair proportion thereof according to the nature and
extent of the damage sustained, the amount of such proportion to be determined
by the Surveyor, shall be suspended and cease to be payable until the Premises
or the damaged portion thereof shall have been reinstated or made fit for
occupation or until the expiration of three years from the catastrophe whichever
is the shorter.

BREAK CLAUSE

6.1 The Tenant shall be entitled to determine this Lease on the fifth
anniversary of the commencement of the Term (“termination date”) provided that
in such event the Tenant so desiring termination shall deliver notice in writing
of such intention to the Landlord, not less than twelve months before the
termination date. Time shall be of the essence in relation to delivery of such
notice. In the event of exercise by the Tenant of its rights hereunder and
subject absolutely to compliance with the conditions of this clause the present
demise and everything herein contained shall cease and be void on the
termination date but without prejudice to the

 

7



--------------------------------------------------------------------------------

rights and remedies of either party against the other in respect of any
antecedent claim or breach of covenant provided however that:

(a) the purported termination of the Lease by the Tenant shall be conditional
upon the Tenant having discharged in full all of the Tenant’s liabilities
hereunder and performed all covenants and conditions (including, without
prejudice to the generality of the foregoing, as to payment of the Rent, the
Additional Rent, service charges and Insurance) on the Tenant’s part to be
performed and

 

(a) further the purported termination of the Lease by the Tenant shall be void
unless the Tenant shall deliver with the said notice in writing of intention to
terminate a bank draft in such sum as shall equal the total of:

 

  (i) that figure which is equal to 50% of the annual Rent (excluding V.A.T.)
then being paid by the Tenant to the Landlord hereunder and

 

  (ii) €450,000 being a payment by way of recompense by the Tenant to the
Landlord for fit-out of the Premises by the Landlord to the Tenants particular
needs and specifications

6.2 In the event that the provisions of the foregoing clause have not been
exercised the Tenant shall further be entitled to determine this Lease on the
tenth anniversary of the commencement of the Term and in such event such
termination shall be on the same terms and conditions as set forth in the
foregoing clause 6.1 save that:

 

(a) the “termination date” shall be the tenth anniversary of the commencement of
the Term and not the fifth anniversary.

 

(b) The Tenant shall have no liability to make any payment to the Landlord save
discharge of all liabilities accruing hereunder as instanced at Clause 6.1
(a) above and for the purpose of clarity and in particular the Tenant shall have
no liability to pay any such sums as are detailed at Clause 6.1 (b) above.

 

8



--------------------------------------------------------------------------------

GUARANTEE

7. The Guarantor hereby covenants with the Landlord that if at any time

 

(1) During the Term or any statutory extension thereof the Tenant shall make any
default in payment of rent or in observing or performing any of the covenants or
restrictions herein contained the Guarantor will pay the rent and observe or
perform the covenants and conditions in respect of which the Tenant shall be in
default notwithstanding

 

  (a) Any time or indulgence granted by the Landlord to the Tenant;

 

  (b) That the Tenant may have ceased to exist;

 

  (c) Any other act or thing whereby but for this provision the Guarantor would
have been released.

 

(2) During the Term the Tenant shall enter into liquidation and the Liquidator
shall disclaim this Lease the Guarantor will if the Landlord shall by notice in
writing within two months after such disclaimer (in respect of which time is of
the essence) so require take from the Landlord a lease of the Premises for the
residue of the Term which would have remained had there been no disclaimer at
the same rent and subject to the same covenants and conditions as in this Lease
with the exception of this clause such new Lease to take effect from the date of
the said disclaimer and in such case the Guarantor shall deliver to the Landlord
a counterpart of the new Lease.

 

9



--------------------------------------------------------------------------------

SCHEDULE I THE RIGHTS

Right of Way

1. Full right and liberty for the Tenant its servants and licensees (in common
with the Landlord and all other persons having similar rights) with or without
vehicles at all times for all purposes connected with the Premises but not for
any other purpose to pass and repass to and from the Premises over and along the
roadway leading thereto to the pubic road.

Services

2. The free right of passage and running of water, soil, gas, electricity and
other services to and from the Premises through all the Pipes now made or
passing under or along the adjoining land of the Landlord to the public mains.

SCHEDULE II THE EXCEPTIONS

Services

1. The free passage and running of water, soil, gas, electricity and other
services from and to adjoining and neighbouring land and the buildings now or
hereafter erected therein and through the pipes laid, made (or to be laid and
made within 21 years) in, upon, through, or under the Premises and the free and
uninterrupted use of all gas, electric, telephone and other Pipes serving such
adjoining and neighbouring land and buildings now or at any time (within twenty
one years) during the term upon through, or under the Premises.

Construct Easements

2. The right to construct and maintain in, over or under the Premises any
easements or services for the benefit of any adjoining property of the Landlord.

 

10



--------------------------------------------------------------------------------

Access

3. The right at any time during the Term (but except in cases of emergency only
at reasonable times during normal office hours after giving reasonable prior
notice to the Tenant and by prior appointment except where the Tenant
unreasonably refuses to make an appointment within a reasonable time of a
request from the Landlord) to enter (or in case of emergency to break and enter)
upon the Premises in order;

 

(a) to inspect, cleanse, repair, amend, remove or replace with others the Pipes
referred to in Paragraph 1 of this Schedule;

 

(b) to inspect and execute works in connection with any of the easements or the
services referred to in this Schedule;

 

(c) to view the state and condition of and to repair and maintain any adjoining
property where such work would not otherwise be reasonably practicable;

 

(d) to carry out work or to do anything whatsoever comprised within the
Landlord’s obligations herein contained whether or not the Tenant is liable
hereunder to make a contribution;

 

(e) to exercise any of the rights possessed by the Landlord under the terms of
this Lease.

Light

4. Full right and liberty at any time hereafter and from time to time to execute
works and erections upon or to alter or rebuild any of the buildings erected on
the Landlord’s adjoining and neighbouring lands and to use such adjoining and
neighbouring lands and buildings now or hereafter erected thereon in such manner
as it shall think fit notwithstanding that the access of light and air to the
premises may thereby be interfered with.

Support

5. The right of support and protection by the buildings on the Premises for such
other parts of the business park of which the Premises forms part or any
extensions or alterations thereof or of any adjoining Premises as require such
support and protection.

 

11



--------------------------------------------------------------------------------

Fire Escape

6. Such rights that are granted to third parties to use or pass along fire
escape routes (if any) crossing, adjoining or forming part of the Premises.

Superior Lease

7. All rights, easements and privileges now belonging to or enjoyed by any
adjoining or neighbouring property or which are excepted and reserved by the
Superior Lease under which the Premises are held by the Landlord

SCHEDULE III RENT REVIEW

Definitions and interpretation

1. For the purpose of this Lease;

 

(1) “Review Date” shall mean the 16th day of February 2010 and every fifth
anniversary of that date.

 

(2) “the Open Market Rent” shall mean the rent at which the Premises might
reasonably be expected to be let as a whole at the relevant Review Date in the
open market by a willing Landlord to a willing Tenant without a premium with
vacant possession of the whole and subject to the provisions of this Lease other
than the amount of the Rent but including the provisions for rent review for a
term equal to that granted by this Lease.

 

  (a) on the assumptions that;

 

  (i) at the relevant Review Date the Premises are fit for immediate occupation
and use and that no alterations nor additions had been carried out thereto by
the Tenant or its predecessors in title during the Term which have diminished
the rental value of the Premises and that if the Premises have been destroyed or
damaged they have been fully restored;

 

12



--------------------------------------------------------------------------------

  (ii) the Tenant’s covenants herein contained have been fully performed and
observed until the relevant Review Date;

 

  (b) but there shall be disregarded

(i) all trade fixtures and fittings affixed to the Premises either by the Tenant
its sub-tenants or their respective predecessors in title during the Term or
during any period of occupation prior thereto arising out of an agreement to
grant the Term or by any tenant or sub-tenant of the Premises before the
commencement of the Term so long as the Landlord or its predecessors in title
have not since the affixing to the Premises of the said fixture and fitting had
vacant possession of the relevant part of the Premises;

(ii) any effect on rent of the fact that the Tenant its sub-tenants or their
respective predecessors in title have been in occupation of the Premises;

(iii) any goodwill attached to the Premises by reason of the carrying on thereat
of the business of the Tenant its sub-tenants or their respective predecessors
in title in their respective businesses; and

(iv) any increase in the rental value of the Premises attributable to the
existence at the relevant Review Date of any improvement to the Premises or any
part thereof carried out with consent (where required) of and otherwise than in
pursuance of an obligation to the Landlord or its predecessors in title either
by the Tenant its sub-tenants or their respective predecessors in title during
the Term or during any period of occupation prior thereto arising out of an
agreement to grant the Term or

 

13



--------------------------------------------------------------------------------

by any tenant or sub-tenant of the Premises before the commencement of the Term
so long as the Landlord or its predecessors in title have not since the
improvement was carried out had vacant possession of the relevant part of the
Premises.

(3) Any reference to the President for the time being of the Society of
Chartered Surveyors in the Republic of Ireland or to the President of the Law
Society of Ireland shall include the duly appointed deputy of the said
Presidents or any person authorised by either of the said Presidents to make
appointments on his behalf.

The Rent Review

2. At each Review Date the Rent shall be reviewed in accordance with the
provisions of this Schedule and from and after each Review Date the Rent payable
in respect of the Premises shall be the greater of the Rent being paid
immediately before the Review Date and the Open Market Rent on the Review Date.

Fixing the Reviewed Rent

3. The Open Market Rent at any Review Date may be agreed at any time between the
Landlord and the Tenant or (in the absence of agreement) will be determined by
an arbitrator to be appointed either by agreement between the parties or subject
to paragraph 4 of this Schedule on the application of either party made not more
than three months before or at any time after the relevant Review Date by the
President for the time being of the Society of Chartered Surveyors in the
Republic of Ireland or the President for the time being of the Incorporated Law
Society of Ireland.

The Appointer

4. If the parties cannot agree which President shall nominate the arbitrator
within 14 days, time being of the essence, of either party giving notice to the
other of its intention to make application for the appointment of an arbitrator
such notice specifying the President who in the

 

14



--------------------------------------------------------------------------------

opinion of the party giving the notice should make the appointment either party
may apply to the President for the time being of the Incorporated Law Society of
Ireland who will decide having regard to the issues which of the Presidents
would be the more appropriate to nominate the Arbitrator and whose decision as
to who shall make the said nomination shall be final and binding.

Arbitration

5. The arbitration shall be conducted in accordance with the Arbitration Acts,
1954 to 1998 and the decision of the arbitrator shall be final and binding.

Memoranda of Revised Rent

6. When the amount of any Rent to be ascertained as hereinbefore provided shall
have been so ascertained, memoranda thereof shall thereupon be signed by or on
behalf of the Landlord and the Tenant and annexed to this Lease and counterpart
thereof and the parties shall bear their own costs in respect thereof.

Payment on Account pending Determination

7. If and so often as the Rent in respect of any period has not been ascertained
pursuant to the foregoing provisions before the first day hereby appointed for
payment the Tenant shall continue to pay at the rate equal to the Rent payable
immediately before the commencement of the relevant period (such payments being
on account of the Rent for that period) until the first day for payment of the
Rent after Rent for that period has been ascertained (hereinafter called “the
Payment Date”).

Payment on Determination

8. On the payment date there shall be payable by the Tenant to the Landlord by
way of rent (in addition to the amount of the Rent otherwise due on that day)
the aggregate of the amounts by which the instalments of the Rent payable on
account in respect of that period in

 

15



--------------------------------------------------------------------------------

accordance with paragraph 7 hereof fall short of the amounts which would have
been payable if the Rent for that period had been ascertained before the first
day for payment (hereinafter called “the Ascertained Rent”) and in addition the
Tenant shall pay interest on each instalment due prior to the Payment Date on
the difference between the Rent paid on account in accordance with paragraph 7
hereof and the Ascertained Rent for the period from the date the said instalment
was due up to the date upon which payment is actually made. at

Statutory Rent Restriction

9. If at any of the Review Dates there shall be in force a statute which shall
prevent, restrict or modify the Landlord’s right to review and increase the Rent
in accordance with this Lease, the Landlord shall when such restriction or
modification is removed, relaxed or modified be entitled on giving not less than
one month’s notice in writing to the Tenant to proceed with any review of the
Rent which may have been prevented (or further to review the Rent in respect of
any review where the Landlord’s right was restricted or modified) and the date
specified in the said notice shall be deemed for the purposes hereof to be a
Review Date (providing that nothing herein shall be construed as varying any
subsequent Review Dates) and the Landlord shall be entitled to recover any
resulting increase in Rent with effect from such date as shall then be permitted
by law.

SCHEDULE IV THE TENANT’S COVENANTS

Rent

1. To pay the Rent and the Additional Rent on the days and in the manner
aforesaid provided that the Additional Rent shall not be payable on or after the
tenth anniversary of the commencement of the Term and provided that if and so
long as the amount of rent which the Tenant is liable to pay shall be restricted
by law the Tenant will in lieu of the Rent pay the maximum amount of rent which
such restriction may from time to time allow and in such circumstances the term
“the Rent” shall be construed as meaning such maximum amount.

 

16



--------------------------------------------------------------------------------

Outgoings

2. To pay and indemnify the Landlord against all rates, taxes, assessments,
duties, charges, impositions and outgoings which now are or during the Term
shall be charged, assessed or imposed upon the Premises or any part thereof or
upon the owner or occupier thereof and to pay the Value Added Tax and Stamp Duty
due or payable or arising under or in connection with this Lease and the
Counterpart thereof.

Shared Items

3. To pay the Landlord on demand a fair proportion (to be finally and
conclusively determined by the Surveyor (such determination to be conclusive as
to matters of fact but not as to questions of law)) of the expense of
maintaining and keeping in good and substantial repair and condition and (where
appropriate) cleaning all party walls, fences, pipes and other things the use of
which is common to the Premises and to other premises.

Insurance

4.1 To repay to the Landlord on demand the sums which the Landlord shall from
time to time pay by way of Premiums (and all of any increased premiums payable
by reason of any act use or omission by or on the part of the Tenant) for
keeping the Premises insured under the covenant on the part of the Landlord
contained in Paragraph 2 of Schedule V hereof.

4.2 Not to do or omit anything whereby any policy of insurance on the building
of which the Premises forms part may become void or voidable wholly or in part
nor (unless the Tenant shall have previously notified the Landlord and has
agreed to pay the increased premiums) anything whereby additional insurance
premiums may become payable.

 

17



--------------------------------------------------------------------------------

4.3 In the event of the Premises or any part thereof being destroyed by any of
the Insured Risks at any time during the Term and the insurance money under any
policy of insurance effected thereon being by reason of any act or default of
the Tenant wholly or partially irrecoverable forthwith in every such case to
rebuild and reinstate at its own expense the building of which the Premises
forms part or the part destroyed or damaged to the reasonable satisfaction and
under the supervision of the Surveyor the Tenant being allowed towards the
expenses of so doing upon such rebuilding and reinstatement being completed the
amount (if any) actually received in respect of such destruction or damage under
any such insurance as aforesaid.

4.4 If at any time the Tenant shall be entitled to the benefit of any insurance
on the Premises (which is not effected or maintained in pursuance of an
obligation herein contained) then to apply all moneys received by virtue of such
insurance in making good the loss or damage in respect of which the same shall
have been received.

Repair

5. To keep the Premises and the Pipes therein or used exclusively by the Tenant
together with the fences or walls and any other means of demarcation on the
boundaries in good and substantial repair and condition and well cleansed and
maintained.

Decoration

6. In the year 2009 and every fourth year thereafter and also in the last year
of the Term whether determined by affluxion of time or otherwise) in like manner
to paint, grain, varnish, whitewash, colour and paper with paper of a suitable
quality all internal parts of the Premises previously or usually so treated such
painting (both external and internal) to be with two coats of good quality paint
previously approved by the Landlord.

 

18



--------------------------------------------------------------------------------

Keep Tidy

7. Not at any time during the Term to allow or permit any weeds or undergrowth
to accumulate upon the Premises or any part thereof for the time being remaining
unbuilt upon nor to cause or allow any roads or pavements abutting on the
Premises to be untidy or in a dirty condition but at all times to keep the
Premises and the said land, roads and footpaths in a clean neat and tidy state
and condition and free from weeds, deposits of materials and refuse and not to
bring or keep or suffer to be brought or kept upon any land as aforesaid any
materials, equipment or plant or anything which is or might become untidy,
uncleanly, unsightly or in any way detrimental to the amenity of the area and
within one month of the service thereof to comply with the requirements of any
written notice to restore the amenity as aforesaid and in the event of the
Tenant failing to comply with such notice the Landlord shall be entitled to
enter upon the Premises and carry out any necessary works and to recover the
cost thereof from the Tenant.

Amenity Land

8. To maintain any amenity land comprising part of the Premises in good order
and condition and properly tended, manured, planted, cultivated and restored and
keep cut and properly trimmed any grass, hedges, trees and bushes and not to cut
down any trees at any time growing on the Premises.

Residence

9. Not to permit or suffer the Premises or any part thereof to be used as a
residence or sleeping place of any person.

Smoke Abatement

10. To ensure that every furnace employed in the working of engines by steam or
other motive power and every other furnace employed in any building or erection
on the Premises is constructed so as substantially to consume or burn the smoke
arising therefrom and not to use or

 

19



--------------------------------------------------------------------------------

suffer to be used negligently any such furnace so that the smoke arising
therefrom is not substantially consumed or burned and not to cause or permit any
grit or noxious or offensive effluvia to be emitted from any engine, furnace,
chimney or other apparatus on the Premises without using the best practicable
means for preventing or counteracting such emission.

Pollution

11. Not to permit any oil or grease or any deleterious objectionable, dangerous,
poisonous or explosive matter or substance to be discharged into any Pipes and
to take all reasonable measures for ensuring that any effluent so discharged
will not be corrosive or otherwise harmful to the Pipes or cause obstruction or
deposit therein nor to discharge or allow to be discharged therein any fluid of
a poisonous or noxious nature or of a kind calculated to or that does in fact
destroy sicken or injure the fish or contaminate or pollute the water of any
stream or river and not to do or omit or allow or suffer to be done or omitted
any act or thing whereby the waters of any stream or river may be polluted or
the composition thereof so changed as to render the Landlord liable to any
action or proceedings by any person whomsoever.

Drains

12. To bear and pay and indemnify the Landlord against all the costs and
expenses which the Landlord as the Owner of the Premises or any part thereof
during the continuance of the Term ought or would be liable to bear or
contribute to in or about any works, drainage or sewerage by any Act or Acts of
the Oireachtas already made or hereafter to be made or by any direction or
requirement of any local or public Authority in pursuance of any such Act or
Acts.

Roof and Floor Weighting

13.1 Not without the consent in writing of the Landlord to

(a) suspend any weight from the roof or roof trusses or use the roof or roof
trusses of any building forming part of the Premises for the storage of goods or
to place or permit or suffer to be placed any weight thereon;

 

20



--------------------------------------------------------------------------------

(b) bring or permit to remain upon the said Buildings any safes, machinery,
goods or other articles which shall or may strain or damage the said Buildings
or any part thereof.

13.2 On any application by the Tenant for the Landlord’s consent under Paragraph
13.1 hereof the Landlord shall be entitled to consult and obtain the advice of
an Engineer in relation to the roof or floor loading proposed by the Tenant and
the Tenant shall repay to the Landlord on demand the fees of such Engineer.

Refuse

14. Not to deposit or permit to be deposited any rubbish or refuse or to store,
stack or lay out any material used for the purpose of manufacture or otherwise
on any part of the land surrounding the buildings on the Premises.

Machinery

15. To keep all plant apparatus and machinery (including any boilers or lifts)
upon the Premises properly maintained and in good working order and to ensure by
directions to the Tenant’s staff and otherwise that such plant apparatus and
machinery is properly operated and to avoid damage to the Premises by vibration
or otherwise.

Unloading

16. Not to unload any goods or materials from carts, wagons or lorries and
convey the same from an estate road or the public highway into the Premises
except through the approved entrance or entrances provided for the purpose and
not to cause thereby congestion of the adjoining estate roads and public
highways nor inconvenience any other use thereof and not to permit any vehicles
or animals belonging to the Tenant or its licensees, servants, agents or other
persons

 

21



--------------------------------------------------------------------------------

calling on the Tenant or the Premises to stand on the estate road or any
footpath or public highway in the neighbourhood of the Premises and to use its
best endeavours to ensure that such licensees, servants, agents, and other
persons calling on the Tenant or the Premises shall not permit any vehicle or
animals to stand on any such estate, road, footpath or public highway.

User

17.1 Not to do (or permit or suffer to remain upon the Premises or any part
thereof) anything which may be or become a nuisance, annoyance, disturbance,
inconvenience, injury or damage to the Landlord or its Tenants or the occupiers
of adjacent or neighbouring Premises.

17.2 Not to store or bring upon the Premises any article, substance or liquid of
especially combustible, inflammable or dangerous nature and to comply with all
requirements of the insurers and fire authority as to fire precautions relating
to the Premises.

17.3 Not to use the Premises or any part thereof nor permit the same to be used
for any dangerous, noxious, noisy or offensive trade or business or as a betting
office or for residential purposes nor for any illegal or immoral act or purpose
and no sale by auction shall take place therein.

17.4 To use and occupy the Premises for such trade or business as is permitted
by the Planning Acts and any regulatory laws or instruments and as may from time
to time be approved in writing by the Landlord (such approval not to be
unreasonably withheld).

17.5 To use and occupy the Premises for manufacturing purposes and purposes
ancillary thereto or as offices for internationally trade services specified in
the Industrial Development (Services Industries) Order 1998 (Statutory
Instrument No. 258/98) as same may be amended from time to time and purposes
ancillary thereto.

 

22



--------------------------------------------------------------------------------

Alterations

18.1 Not to excavate or dig remove sell or dispose of any minerals, earth, clay,
gravel, chalk or sand from the Premises nor to sink any well thereon except so
far as shall be approved by the Landlord in writing.

18.2 Not to commit or permit waste and not to cut, remove, divide, alter, maim
or injure the Premises or any part thereof or any of the ceilings, walls,
floors, principal girders or structure of any buildings now or at any time
hereafter forming part of the Premises nor the Pipes in on or under or serving
the Premises nor (without the prior written consent of the Landlord which
consent shall not be unreasonably withheld or delayed provided that it shall be
reasonable for the Landlord, as a condition of such consent to require the
Tenant to restore the premises to its condition prior to any of the works
hereinafter referred to being carried out at the expiration or sooner
determination of the Term) to

 

(a) build, erect, construct, or place any new or additional building erections
or work on the Premises or any part thereof;

 

(b) make any alterations or additions or improvement to the Premises or any
buildings now or at any time hereafter forming part of the Premises.

18.3 Not to change the design or appearance or decorative scheme of the exterior
of the Premises.

18.4 To remove any additional buildings, additions or alterations made to the
Premises at the expiration or sooner determination of the Term if so requested
by the Landlord.

Planning Acts

19.1 To comply in all respects with the provisions and requirements of the
Planning Acts whether as to the permitted user hereunder or otherwise and to
indemnify (both after the expiration

 

23



--------------------------------------------------------------------------------

of the Term by affluxion of time or otherwise and during its continuance) and to
keep the Landlord indemnified against all liability whatsoever including costs
and expenses in respect of any contravention thereof provided that the Premises
is in compliance with all statutory and Local Government requirements on the
date hereof and where there is any noncompliance the Landlord shall make good
and hereby indemnifies the Tenant for same

19.2 Forthwith to produce to the Landlord any notice, order or proposal,
permission or consent relating to the Premises given or issued to the Tenant by
a Planning Authority under or by virtue of the Planning Acts and at the cost of
the Landlord join with the Landlord in making any objection or representation
against the same that the Landlord shall deem appropriate.

19.3 To obtain at the expense in all respects of the Tenant all planning
permissions and serve all such notices as may be required for the carrying out
of any operations on the Premises or any use thereof at the commencement which
may constitute development provided that no application for planning permission
shall be made without the previous consent in writing of the Landlord.

19.4 Subject only to any statutory direction to the contrary to pay and satisfy
any charge or levy that may hereafter be imposed under the Planning Acts in
respect of the carrying out or maintenance of any such operations or the
commencement or continuance of any such use as aforesaid.

19.5 Notwithstanding any consent which may be granted by the Landlord under this
Lease not to carry out or make any alteration or addition to the Premises or any
change of use thereof before all necessary notices under the Planning Acts in
respect thereof have been served or before all such notices and all such
necessary planning permissions have been produced to the Landlord and in the
case of a planning permission acknowledged by it in writing as is satisfactory
to

 

24



--------------------------------------------------------------------------------

the Landlord it being understood that the Landlord may refuse so to express its
satisfaction with any such planning permission on the grounds that any condition
contained therein or anything omitted therefrom or the period thereof would in
the reasonable opinion of the Surveyor be or be likely to be prejudicial to its
interest in the Premises or the building of which the Premises forms part
whether during the Term or following the determination or expiration thereof.

19.6 Unless the Landlord shall otherwise direct to carry out and complete before
the expiration or sooner determination of the Term;

 

(a) any works stipulated to be carried out to the Premises by a date subsequent
to such expiration or sooner determination as a condition of any planning
permission granted for any development begun before such expiration or sooner
determination;

and

 

(b) any development begun upon the Premises in respect of which the Landlord
shall or may be or become liable for any charge or levy under the Planning Acts.

Statutory Obligations

20.1 At its own expense to do and execute all such works as shall be required at
any time during the Term to be done or executed in or upon the Premises by the
occupier under or by virtue of any Act being in force or by the direction of any
Local or Public Authority.

20.2 Without prejudice to the generality of the foregoing provisions to comply
in all respects with the provisions of any statutes and any other obligations
imposed by law or by any bye laws applicable to the Premises or in regard to
carrying on the trade or business for the time being carried on by the Tenant on
the Premises.

 

25



--------------------------------------------------------------------------------

Access of Landlord and Notice to Repair

21.1 To permit the Landlord at reasonable times to enter upon the Premises for
the purpose of

 

(a) taking schedules or inventories of fixtures and fittings to be yielded up at
the expiration of the Term;

and

 

(b) ascertaining that the covenants and conditions herein contained have been
duly observed and performed and in particular to view the state of repair and
condition of the Premises and of defects and wants of repair, cleansing,
maintenance amendments and painting then and there found and to give to the
Tenant or leave upon the Premises a notice in writing specifying any repairs,
cleaning, maintenance, amendments and painting necessary to be done and to
require the Tenant forthwith to execute the same.

21.2 To forthwith repair, cleanse, maintain, amend and paint the Premises as
required by such notice and in accordance with the covenants in that behalf
hereinbefore contained.

21.3 If the Tenant shall not within one month after service of such notice
proceed diligently with the execution of the same or shall have failed to
complete the same within two months to permit the Landlord and its contractors,
agents and workmen to enter upon the Premises to execute such works as may be
necessary to comply with the same and to pay to the Landlord the cost of
executing such works and all expenses incurred by the Landlord in connection
with the same (including legal costs and surveyor’s fees) within fourteen days
of a written demand in that behalf.

Dealing

22.1 Not to assign, charge, underlet nor part with the possession of part only
of the Premises nor to share the occupation of the Premises or any part thereof
with any other person, firm or company.

 

26



--------------------------------------------------------------------------------

22.2 In the case of an underlease not to underlet the Premises (or any part
thereof) at a rent below the Rent payable by the Tenant hereunder at the date of
the said underletting.

22.3 Not to assign, charge, underlet nor part with possession of the whole of
the Premises except with the previous written consent of the Landlord which
shall not be unreasonably withheld or delayed and upon any assignment or
underletting to:

 

(a) obtain a direct covenant by the assignee or under-tenant with the Landlord
to observe and perform the covenants and restrictions of this Lease for the
remainder of the Term and in the case of an assignment to pay the rent reserved
by this Lease; and

 

(b) if the Landlord shall require, provide an acceptable Guarantor for any
incorporated body.

22.4 To include in or to ensure that there is included in every underlease and
sub-lease similar restrictions on assignment, underletting and parting with
possession and the same provisions for direct covenants with and registration
with the Landlord as those contained in this Lease.

Signs and Advertisements

23. Not to erect any hoardings or advertising station on the Premises and not to
permit any signs, placards or bills to affixed to any buildings forming part of
the Premises other than such reasonable notices relating to the Tenant’s
business which are normally and reasonably displayed subject to the approval of
the Landlord and compliance with the Planning Acts.

24. Not to erect or to bring upon the Premises or any part thereof any hut,
shed, garage, cycle shelter, store, caravan, house on wheels or any building or
erection of a temporary or moveable character, design or nature without the
approval of the Landlord such approval not to be unreasonably refused.

 

27



--------------------------------------------------------------------------------

Notices Specifying Breach

25.1 To pay all costs, charges and expenses including Solicitors’ costs and
Surveyors’ fees incurred by the Landlord for the purposes of and incidental to
the preparation and service of a notice under Section 14 of the Conveyancing
Act, 1881 and Section 2 and 4 of the Conveyancing Act, 1892 or incurred in or in
contemplation of proceedings under the said Sections notwithstanding in any such
case forfeiture is avoided otherwise than by relief granted by the Court.

25.2 To pay all costs, charges and expenses including Solicitors’ costs and
Surveyors’ fees incurred by the Landlord for the purposes of and incidental to
the service of all notices and schedules relating to wants of repair to the
Premises and whether served during or after the expiration or sooner
determination of the Term (but relating in all cases to such wants of repair
that accrued not later than such expiration or sooner determination).

Indemnities

26. To be responsible for and to indemnify the Landlord against all damage
occasioned to the Premises or any adjacent or neighbouring Premises or to any
person and to indemnify the Landlord against all actions, claims, proceedings,
costs, expenses and demands made against the Landlord as a result of

 

(a) any act, omission or negligence of the Tenant or the servants, agents,
licensees or invitees of the Tenant and

 

(b) any breach or non-observance by the Tenant of the Tenant’s Covenants and
other terms hereof.

 

28



--------------------------------------------------------------------------------

Re-Letting Boards

27. To permit the Landlord at any time during the last six months of the Term
(or sooner if the Rent or any part thereof shall be in arrear and unpaid for
upwards of one calendar month) to enter upon the Premises and affix and retain
without interference upon any part of the Premises a notice for re-letting the
same and during such period to permit persons with written authority of the
Landlord or its agent at reasonable times of the day to view the Premises
without interruption.

Landlord’s Rights

28. To permit the Landlord at all times during the Term to exercise without
interruption or interference any of the rights excepted and reserved to it by
virtue of the provisions of this Lease.

Plans

29. If and when called upon so to do to produce to the Landlord or the Surveyor
all such Plans documents and other evidence as the Landlord may reasonably
require in order to satisfy itself that the provisions of this Lease have been
complied with in all respects.

Encroachment

30.1 Not to stock up darken or obstruct any windows or lights belonging to the
Premises or any other premises belonging to the Landlord.

30.2 Not to permit any new window light opening doorway path passage drain or
other encroachment or easement to be made or acquired in against out of or upon
the Premises and that in case any such window, light, opening, path, passage,
drain or other encroachment or easement shall be made or acquired or attempted
to be made or acquired the Tenant will give immediate notice thereof to the
Landlord and will at the request and cost of the Landlord adopt such means as
may be reasonably required or deemed proper for preventing any such encroachment
or the acquisition of any such easement.

 

29



--------------------------------------------------------------------------------

Yield Up

31. To yield up the Premises at the expiration or sooner determination of the
Term in good and substantial repair and condition in accordance with the
Tenant’s covenants and to dismantle and remove from the Premises all the
Tenant’s fixtures if so required by the Landlord and to make good any part or
parts of the Premises which may be damaged in such dismantling and/or removal.

Licence Fees

32. To pay all reasonable legal costs and surveyors’ fees incurred by the
Landlord attendant upon or incidental to every application made by the Tenant
for a consent or licence hereinbefore required or made necessary whether the
same be granted, refused, withdrawn or offered subject to qualifications or
conditions.

Landscaping Charge/Service Charge

33. To pay to the Landlord on demand the Landscaping Charge (if any) and the
Service Charge as provided for in the Superior Lease under which the Premises
are held by the Landlord.

Superior Lease

34. To comply in so far as the same are applicable with the covenants of and
conditions (other than the covenant for payment of rent) contained in the
Superior Lease.

Interest on Arrears

35. If and whenever the Tenant shall fail to pay the Rent or any other sum due
under this Lease within fourteen days of the due date the Tenant shall pay to
the Landlord Interest on such Rent or other money as the case may be from the
date when it was due to the date on which it is actually paid.

 

30



--------------------------------------------------------------------------------

Registration of Documents

36. Within twenty eight days of any assignment, charge, under-letting or
sub-lease or any transmission or other devolution relating to the Premises to
produce to the Landlord a certified copy of any such Instrument and the
originals of all such Instruments shall be registered in the Registry of Deeds
or Land Registry in Ireland where appropriate.

Sale of reversion

37. To permit upon reasonable notice at any time during the Term prospective
purchasers of or dealers in or agents instructed in connection with the sale of
the Landlord’s reversion or of any interest superior to the Term upon reasonable
notice to view the Premises without interruption providing the same are
authorised in writing by the Landlord or its agents.

Notices

38. To give full particulars to the Landlord of any notice direction or order or
proposal for the same made, given or issued to the Tenant by any Local or Public
Authority within seven days of the receipt of the same and if so required by the
Landlord to produce the same to the Landlord and without delay to take all
necessary steps to comply with any such notice, direction or order and at the
request and cost of the Landlord to make or join with the Landlord in making,
such objection or representation against or in respect of any proposal for such
a notice, direction or order as the Landlord shall deem expedient.

SCHEDULE V THE LANDLORD’S COVENANTS

Quiet Enjoyment

1. That the Tenant may peaceably and quietly hold and enjoy the Premises without
any lawful interruption or disturbance from or by the Landlord or any person
claiming under or in trust for the Landlord.

 

31



--------------------------------------------------------------------------------

Insurance

2. To insure and keep insured (unless such insurance shall be vitiated by any
act of the Tenant or the Tenants servants or visitors) in such sum as the
Landlord shall from time to time be advised by the Surveyor as being the full
cost of reinstatement thereof the Premises (together with an appropriate
addition for professional fees and three years loss of rent under this Lease)
against loss or damage by any or all of the Insured Risks and to produce to the
Tenant on demand either a policy of such insurance and the receipt for the last
premium or reasonable evidence from the insurers of the terms of the policy and
the fact that the same is subsisting and in effect together with either a letter
of waiver of subrogation rights or evidence that the Tenant’s interest is noted
on such Policy and (subject as hereinafter provided) in case of destruction of
or damage to the Premises by the Insured Risks or any of them the Landlord will
with all convenient speed take such steps as may be requisite and proper to
obtain any necessary permits and consents under any regulations or enactment for
the time being in force to enable the Landlord to rebuild and reinstate the same
and will as soon as such permits and consents have been obtained, spend and lay
out all monies received in respect of such Insurance (except sums in respect of
loss of rent) in rebuilding or reinstating the part of the Premises so destroyed
or damaged provided always that if the rebuilding or reinstatement of the
Premises shall be prevented or frustrated, all such insurance monies relating to
the Premises shall be the absolute property of the Landlord.

Superior Lease

3. All reservations and exceptions herein in favour of the Landlord shall enure
for the benefit of the Superior Landlord of the Landlord and in relation to any
covenant or obligation of the Landlord hereunder or any consent required to be
sought from the Landlord the Term “the Landlord” shall mean and include the
Landlord and such Superior Landlord.

 

32



--------------------------------------------------------------------------------

IT IS HEREBY CERTIFIED that the consideration (other than rent) for the Lease is
wholly attributable to property which is not residential property and that the
transaction hereby effected does not form part of a larger transaction or of a
series of transactions in respect of which the amount or value or the aggregate
amount or value of the consideration (other than rent) which is attributable to
property which is not residential property exceeds €6,350.

IT IS HEREBY FURTHER CERTIFIED that Section 53 (Lease combined with Building
Agreement for dwellinghouse/apartment) of the Stamp Duties Consolidation Act
1999 does not apply to this instrument.

IT IS HEREBY FURTHER CERTIFIED that the property hereby demised is situate in
the Town of Athlone.

IT IS HEREBY FURTHER CERTIFIED for the purposes of Section 29 of the Companies
Act l990 that the Landlord and the Tenant are not Bodies Corporate connected
with one another in a manner which would require this transaction to be ratified
by Resolution of either.

IN WITNESS WHEREOF the seals of the parties were affixed hereto and the
Landlords have hereunto signed their names the day and year first herein
written.

 

33



--------------------------------------------------------------------------------

PRESENT when the common seal of the

LANDLORD

was affixed hereto:

/s/

 

PRESENT when the common seal of the

TENANT

was affixed hereto:

/s/

 

PRESENT when the common seal of the

GUARANTOR

was affixed hereto:

 

 

 

 

/s/ Michael Boennighausen

CFO Conor Medsystems, Inc.

 

34



--------------------------------------------------------------------------------

1.    Definitions 1.2       The Premises 1.3       The Rights 1.4       The
Exceptions 1.5       The Pipes 1.6       The Term 1.7       The Rent 1.8      
The Tenant’s Covenants 1.9       The Landlord’s Covenants 1.10       The Insured
Risks 1.11       Interest 1.12       The Planning Acts 1.13       Development
1.14       The Surveyor 1.15       The Superior Lease 2.       Interpretation 3.
      The Demise 4.       The Covenants 5.       Provisoes    5.1    Re-entry   
5.2    Covenants relating to Adjoining Land    5.3    Accidents

 

35



--------------------------------------------------------------------------------

   5.4    Effect of Waiver    5.5    Party Walls    5.6    Exclusion of Use
Warranty    5.7    Representations    5.8    Compensation    5.9    Service of
Notices    5.10    Suspension of Rent 6.       Break Clause 7.       Guarantee
Schedules    I       The Rights      

1       Right of Way

     

2       Services

II       The Exceptions      

1       Services

     

2       Construct Easements

     

3       Access

     

4       Light

     

5       Support

     

6       Fire Escape

 

36



--------------------------------------------------------------------------------

   7    Superior Lease. III    Rent Review    1    Definitions and
Interpretation    2    The Rent Review    3    Fixing the Reviewed Rent    4   
The Appointer    5    Arbitration    6    Memoranda of Revised Rent    7   
Payment on Account pending Determination    8    Payment on Determination    9
   Statutory Rent Restriction IV    The Tenant’s Covenants    1    Rent    2   
Outgoings    3    Shared Items    4    Insurance    5    Repair    6   
Decoration    7    Keep Tidy    8    Amenity Land    9    Residence

 

37



--------------------------------------------------------------------------------

  10    Smoke Abatement   11    Pollution   12    Drains   13    Roof and Floor
Weighting   14    Refuse   15    Machinery   16    Unloading   17    User   18
   Alterations   19    Planning Acts   20    Statutory Obligations   21   
Access of Landlord and Notice to Repair   22    Dealing   23    Signs and
Advertisements   24    Temporary Buildings   25    Notices Specifying Breach  
26    Indemnities   27    Reletting Boards   28    Landlord’s Rights   29   
Plans   30    Encroachment   31    Yield Up   32    Licence Fees

 

38



--------------------------------------------------------------------------------

 

33     

  Landscaping Charge/Service Charge  

34     

  Superior Lease  

35     

  Interest on Arrears  

36     

  Registration of Documents  

37     

  Sale of Reversion  

38     

  Notices   The Landlord’s Covenants  

1       

  Quiet Enjoyment  

2       

  Insurance

 

39



--------------------------------------------------------------------------------

  Dated the      day of                      2005  
BETWEEN                           J.J. RHATIGAN & COMPANY LIMITED  
Landlord                   CONOR MEDSYSTEMS, INC.   Guarantors              
CONOR MEDSYSTEMS IRELAND LIMITED   Tenant                      
LEASE                        

Kieran Murphy & Co.,  

Solicitors,                      

9 The Crescent,            

Galway                          

Ref: L499_04/JT/NT    

 

40